Citation Nr: 0804294	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  03-00 372A	)	DATE
	)
	)


THE ISSUES


1.  Whether there was clear and unmistakable error in a May 
1953 decision of the Board of Veterans' Appeals, denying a 
disability rating in excess of 30 percent for the veteran's 
service-connected residuals of a gunshot wound of the right 
scapular area.  

2.  Whether there was clear and unmistakable error in a 
February 1978 decision of the Board of Veterans' Appeals, 
denying a disability rating in excess of 30 percent for the 
veteran's service-connected residuals of a gunshot wound of 
the right scapular area.  


REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Attorney 




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


FINDINGS OF FACT

1.  The moving party in this case served on active duty from 
January 1946 to December 1946, from June to August 1948, and 
from August 1950 to May 1952.  

2.  The moving has failed to meet the threshold pleading 
requirements set out by 38 C.F.R. § 20.1404(b) (2007) to 
permit the Board of Veterans' Appeals (Board) to consider 
the merits of his claims for clear and unmistakable error in 
prior Board decisions of May 1953 and February 1978 
regarding the assignment of ratings for residuals of a 
gunshot wound of the right scapular area.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b).

The Board by its decision of September 20, 2004, found there 
was no clear and unmistakable error in prior Board decisions 
of May 1953 and February 1978 as to the ratings then 
assigned for residuals of a gunshot wound of the right 
scapular area.  An appeal followed to the United States 
Court of Appeals for Veterans Claims (Court), and by its 
memorandum decision of July 2007, the Court vacated the 
Board's September 2004 decision and remanded the matter to 
the Board with the specific directive to dismiss the 
underlying motion for clear and unmistakable error.  The 
basis of the Court's decision was that the moving party had 
failed to meet the pleading requirements of 38 C.F.R. 
§ 20.1404(b) and, therefore, the proper remedy was to 
dismiss the motion for clear and unmistakable error, without 
prejudice to refiling.  As the Board is bound to follow the 
Court's directive, the moving party's motion is dismissed, 
without prejudice to refiling, on the basis that he failed 
to meet the threshold pleading requirements of 38 C.F.R. 
§ 20.1404(b).  

Notice is taken that the moving party in materials received 
by the Board in January 2008 requested that his motion for 
clear and unmistakable error be remanded to the appropriate 
Regional Office.  However, since motions for clear and 
unmistakable error in prior Board decisions are matters 
within the Board's original jurisdiction and are based on 
the evidence of record at the time of entry of such 
decisions, remand to the Regional Office is not appropriate 
in this instance.  Should the moving party wish to refile 
his motion for clear and unmistakable error, his January 
2008 arguments should be incorporated into any future 
motion.









ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2007) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2007)).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


